     Case 1:20-cv-03496-LMM-JSA Document 10 Filed 12/08/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KANDICE GREEN,                             )
                                           )
                    Plaintiff,             )
                                           )
       -v-                                 )    CIVIL ACTION NO.:
                                           )    1:20-CV-3496-LMM-JSA
GENERAL REVENUE                            )
CORPORATION,                               )
                                           )
                    Defendant.             )

             NOTICE OF APPEARANCE OF NATHAN J. ALLEN

      Nathan J. Allen of Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

respectfully enters his appearance in this action as counsel of record for Defendant

General Revenue Corporation.

       Respectfully submitted this 8th day of December, 2020.

                                   s/Nathan J. Allen
                                   Nathan J. Allen
                                   Georgia Bar No. 141304
                                   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                   One Ninety One Peachtree Tower
                                   191 Peachtree St. NE, Suite 4800
                                   Atlanta, GA 30303
                                   Telephone: 404-881-1300
                                   Facsimile: 404-870-1732
                                   Nathan.Allen@ogletree.com
                                   Counsel for Defendant
                                   General Revenue Corporation
     Case 1:20-cv-03496-LMM-JSA Document 10 Filed 12/08/20 Page 2 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KANDICE GREEN,                             )
                                           )
                    Plaintiff,             )
                                           )
       -v-                                 )     CIVIL ACTION NO.:
                                           )     1:20-CV-3496-LMM-JSA
GENERAL REVENUE                            )
CORPORATION,                               )
                                           )
                    Defendant.             )

                         CERTIFICATE OF SERVICE

      I certify that on December 8, 2020, I filed the foregoing Notice of

Appearance of Nathan J. Allen with the Clerk of Court using the CM/ECF system,

which will send notice to the following counsel of record:

 Matthew J. Landreau                       Daniel Michael Brennan
 5113 Sumter Ct                            Credit Repair Lawyers of America
 Midland, GA 31820                         22142 West Nine Mile Road
 706-341-8714                              Southfield, MI 48033
 matt.landreau@gmail.com                   248-353-2882
                                           daniel@crlam.com

                                               s/ Nathan J. Allen
                                               Nathan J. Allen
